DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 06/24/2021 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 17, the claims recite “one or more CA signals”, see e.g., claim 1, ll. 4-5. It is unclear what “CA signals” are intended to describe since there is no definition provided for this term in the claims. Although para. 30 of the instant specification appears to describe cardiac activity signals, it cannot be certain that this is the intended meaning of the claimed “CA signals” since such a definition is not present in the claims. For examination purposes, this limitation has been interpreted as “one or more cardiac activity (CA) signals”.
As a result of dependence on independent claims 1, 9, and 17, subsequent dependent claims 2-8, 10-16, and 18-20 are also rejected as indefinite, respectively.
Regarding claims 4, 12, and 20, the claims recite “a therapy”, see e.g. claim 4, item iii. It is unclear whether or not “a therapy” refers to the “therapy” of claims 1, 9, and 17, respectively. For examination purposes, this limitation has been interpreted as “the therapy”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-11, 13-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-David et al. (US 2008/0140141) (hereinafter Ben-David).
Regarding claims 1, 9, and 17, Ben-David discloses an implantable medical device (IMD) and method (Abstract; Fig. 1) comprising: memory (Para. 329; considered a non-transitory computer readable medium comprising computer executable code in regards to claim 17) to store a baseline task handling (TH) pattern (Para. 145: “The control unit is configured to monitor the average duty cycle in a given time period. If the average exceeds a maximum threshold value”, i.e., the maximum threshold value of duty cycle is considered the baseline TH pattern); and TH circuitry including one or more processors (Fig. 1, control unit 20), the TH circuitry configured to: perform tasks associated with one or more of collecting one or more CA signals or environmental event signals, analyzing the one or more CA signals or environmental event signals (Para. 630: “Control unit 20 is typically adapted to receive and analyze one or more sensed physiological parameters or other parameters of the subject, such as heart rate, electrocardiogram (ECG), blood pressure, indicators of decreased cardiac contractility, cardiac output, norepinephrine concentration, left ventricular end diastolic pressure (LVEDP), or motion of the subject”), delivering therapy (Para. 787: “control unit 20 comprises or is coupled to implanted device 25, such as an ICD or pacemaker, that is configured to apply anti-arrhythmic therapy”), detecting communications requests (Para. 743: “the ICD is configured to generate a communication signal… Control unit 20 is configured to receive the signal”), or maintaining communications sessions with an external device (Para. 282: “the control unit is adapted to transmit a communication signal to the external monitoring unit”); monitor a TH characteristic in connection with the performing the tasks; compare the TH characteristic to the baseline TH pattern; and implement a corrective action in response to the compare of the TH characteristic and the baseline TH pattern (Para. 145: “The control unit is configured to monitor the average duty cycle in a given time period. If the average exceeds a maximum threshold value, the control unit adjusts one or more parameters, typically including: (a) one or more of the feedback parameters, such as target heart rate and/or a reaction speed parameter governing the feedback, and/or (b) one or more stimulation parameters, such as amplitude, pulse duration, and/or maximum number of pulses within a burst”).
Regarding claims 2, 10, and 18, Ben-David discloses the corrective action is implemented in response to the compare indicating that the TH characteristic has deviated from the baseline TH pattern by more than a predetermined margin (Para. 145).
Regarding claims 3, 11, and 19, Ben-David discloses the TH characteristic represents a duty cycle measurement for a select period of time (Para. 145).
Regarding claims 5 and 13, Ben-David discloses the monitor operation includes identifying, as part of the TH characteristic, a duty cycle of a CPU (Para. 145) and the compare operation includes determining whether the duty cycle the CPU indicates that the CPU is continuously active for at least a predetermined amount of time (Para. 147-151: “maximum levels include… a duty cycle of between about 5% and about 100%; Para. 323; Para. 767).
Regarding claims 6 and 14, Ben-David discloses the duty cycle of the CPU is determined as an average duty cycle over a first period of time periodically over a longer second period of time (Para. 763: “Control unit 20 is configured to monitor the average duty cycle in a given time period. Such monitoring is performed… periodically”).
Regarding claims 8 and 16, Ben-David discloses the implement operation includes providing an alert (Para. 770: “… when feedback causes the value of one or more of these parameters to exceed the maximum, control unit 20 may notify the subject and/or the physician, so that the subject may seek medical care, and/or the physician may adjust one or more of the stimulation parameters”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David in view of Sloan et al. (US 2019/0364111) (hereinafter Sloan).
Regarding claims 4, 12, and 20, Ben-David does not disclose TH characteristic represents a CPU TH time characteristic for at least one of: i) time to complete a type of sense event analysis; ii) time to complete a type of external input processing; iii) a time to prepare and deliver the therapy; iv) a time to perform a measurement; v) a time to collect and update a diagnostic based on the CA signals; vi) a time to complete a housekeeping task; vii) a time to analyze an incoming data packet; and viii) a time to transmit an outgoing data packet.
Sloan, however, teaches management of multiple sensor control devices (Abstract) and a method of detecting time changes in a system clock of a reader (Fig. 5B; para. 92). A reader obtains a reference time from a sensor control device, then receives data indicative of an analyte level of a user along with a timestamp that indicates when the analyte data was sensed or collected. The reader then compares the timestamp of the received analyte data with the reference time to determine a difference, i.e., a sensor delta (i.e., a time to perform a measurement), and also determines a reader delta. The device then determines if the change can be attributed to drift or other causes by comparing the sensor delta and the reader delta (Para. 92-97; Fig. 5B, boxes 501-506). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Ben-David such that the TH characteristic represents a CPU TH time characteristic for a time to perform a measurement. Making this modification would be useful for determining if a change in time to perform a measurement can be attributed to drift or other causes, as taught by Sloan.
Claim(s) 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-David in view of van Dijk et al. (US 8555281) (hereinafter van Dijk).
Regarding claims 7 and 15, Ben-David does not disclose the monitor operation includes maintaining at least one of a histogram of a wait time in which a task remains in a queue or a histogram of an execution time for select critical tasks.
van Dijk, however, teaches scheduling of tasks based upon historical execution times (Abstract) and that a user or system can create a job and add tasks to that job when processing query requests. For example, upon receiving a service request, such as a query, the system can generate a job comprising one or more tasks to respond to the query. For example, task generator 514 can create the job and tasks required to respond to the query. Those tasks may be labeled, and the labels may provide a way to maintain a histogram of task execution time. To maintain historical execution time information, a histogram can be created for each label or task type. After a job specification is completed, every task may be measured to recursively compute the expected time from its beginning to the total task's completion. The tasks are then queued to a thread pool based on an order of their expected execution times, as derived from the measured median times. Upon execution, the actual time required by each task is tracked and added to a histogram for a corresponding label. By scheduling tasks based on actual historical execution times of corresponding task types, the system is capable of dynamically adapting to the timing behavior of the entire set of tasks (Col. 7, ll. 23-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Ben-David such that the monitor operation includes maintaining a histogram of an execution time for select critical tasks. Making this modification would be useful for providing a system capable of dynamically adapted to the timing behavior of the entire set of tasks, as taught by van Dijk.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Causey, III et al. (US 5792201) discloses safety optimization in microprocessor-controlled implantable devices (Abstract) by analyzing task handling patterns (Fig. 4-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792